To set aside a sale, levy, execution and judgment, upon a transcript of judgment by á justice, because (1) the cause was commenced before R. justice, but was tried before F. justice, *742the following entry appearing in the docket: “On account of sickness W. Fox tries this suit. S. R. Rockwell, J. P.,” and the parties having appeared before F. the cause was tried without objection upon the merits,' and (2) no separate affidavit of amount due was filed with the transcript, but the affidavit filed with the justice, on the day before, set forth the amount due.
Denied June 22, 1881.